DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
It is noted that term “portion” is not structurally defined. It is presumed that the phrase “in which a sample container is placed” is meant to mean a sample container is located in the placement portion. Therefore anywhere a sample container is located is considered as a placement portion. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 13, it is unclear what is the structural nexus  of each of the positively claimed as defining the apparatus because the claims do not require a structural connection between each of the elements. It is noted that a group of unconnected structures/parts are not a single apparatus.  The suction mechanism is not required to be structurally connected to he placement portion nor vibrator, and the vibrator is not required to be structurally connected to any other positively claimed element.  The same is applicable to the detector and analyzer of claim 13. Reciting that the vibrator vibrates the nozzle does not provide for a clear definitive structural connection between the nozzle and vibrator.  Furthermore, it is unclear how the apparatus of the claims could perform and suctioning because the claims do not provide for sufficient structural elements such as the disclosed pumps that allow for transport forces. 
As to claims 2-3 and 10-12, it is unclear what is structurally meant by the phrases “is provided to” employed throughout the claims. If applicant intends for specific elements to be structurally connected, then the claims should clearly recite such.  
As to claim 4-9, it is unclear what is the structural nexus of the controller to the prior claimed positively claimed elements of the apparatus because the controller is not required to be structurally connected to any other prior positively claimed element. The same as applicable to the detector of claim 8, cleaning unit of claims 9-10. It is noted that a cleaning unit is not structurally defined in the claim. Any structure that can be used for cleaning can be labeled as a cleaning unit. 
As to claim 8, it is presumed that a threshold is meant be to some value. However, it is unclear what such value is and what is structurally meant by “the threshold being set”. There is no threshold value being set nor required to be set by anyone nor anything. 
Claim 8 recites the limitation "the number of the samples detected by the detector" in the last line.  There is insufficient antecedent basis for this limitation in the claim. The apparatus does not require more than one sample. Furthermore, the claim is directed to an apparatus not a method. No samples are required to be detected. 
Claim 11 recites the limitation "the vibrators" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
As to claims 11 and 12, it is unclear if applicant is attempting to require there to be at least 2 vibrators connected to/on each of the recited structures of if the at least 2  equals means that there is at least 1 vibrator connected to/on each of the recited structures.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 14 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by JP 7-239336A (OLYMPUS OPTICAL CO., LTD.-D1).
Olympus (D1) discloses a sample liquid delivery device provided with: an installation part (see the reagent bottle 4 and reaction cell 5 installation part of fig. 6) in which a sample container for accommodating a sample suspension is installed; a suction mechanism (see paragraph [0017]) having a nozzle (see the dispensing nozzle 1 of fig. 6) configured so as to be inserted in the sample container installed in the installation part, the suction mechanism for suctioning the sample via the nozzle; and an oscillator (see the piezoelectric actuator of claim 3 and paragraphs [0015] and [0035]) for imparting oscillation to the nozzle. 
Olympus also discloses a configuration in which the oscillator (see the piezoelectric actuator 49 of fig. 4) is attached to a nozzle support part (see the arm 2 and nozzle attachment part 2c of fig. 4) for supporting the nozzle.
Claim(s) 1, 3-4, 7, and 14 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by JP 5757326 Y2 (HITACHI MEDICAL CORPORATION). 
Hitachi discloses a sample liquid delivery device provided with: an installation part (see the first magazines 3, 7 of fig. 1) in which a sample container for accommodating a sample suspension is installed; a suction mechanism (see the delivery mechanism 10 of fig. 1) having a nozzle (see the nozzle 16 of fig. 2) configured so as to be inserted in the sample container installed in the installation part, the suction mechanism for suctioning the sample via the nozzle; and an oscillator (see the ultrasonic oscillator 17 of fig. 2) for imparting oscillation to the nozzle. 
Hitachi also discloses attaching the oscillator to the nozzle (see fig. 2).
As to claims 4 and 7, Hitachi (see column 4, lines 16-29) has the language: "the oscillation frequency of the ultrasonic oscillation circuit used in the present example is 20-40 kHz, and is adjusted as appropriate by a variable resistor 23. An output on the order of 0.5-2 W is required for liquid mixing of 4 cc accommodated in the test tube. 24. 25 is a limit switch for controlling ultrasonic emission, and is configured so that after a reagent is injected into a test solution by any one of the nozzles, the limit switch 24 closes before the nozzle body 16 moves upward, and ultrasonic waves are emitted for approximately 10 seconds, and the nozzle body 16 enters a cleaning process, the limit switch 25 closes when the distal-end part of the nozzle body 16 is inserted into the cleaning tank, and ultrasonic waves are emitted in the same manner for approximately 10 seconds, for example," and the invention disclosed in document 2 is also considered to be configured so that the oscillator is caused to oscillate continuously or intermittently, and the intensity and length of time of oscillation of the oscillator are controlled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 5757326 Y2 (HITACHI MEDICAL CORPORATION).
Hitachi does not specify a controller that is configured as recited in the claims. 
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
It would have been the common sense, predictability, knowledge, and skill of one of  ordinary skill in the art before the effective filing date of the invention to recognize that configuring the invention disclosed in Hitachi so that a sample suction operation is started after the oscillator is caused to generate oscillation, the sample suspension is stirred and mixed, and the oscillation is stopped would be an exercise in the ordinary creative ability of a person skilled in the art.
Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olympus (D1) or Hitachi as applied above, and further in view of JP 51983 A (OLYMPUS OPTICAL CO., LTD.-D3).
Olympus (D1) and Hitachi does not disclose a cleaning unit. 
Olympus (D3) (see claims) discloses a sample liquid delivery device wherein a cleaning unit for cleaning a nozzle is provided, and an oscillator is provided to the cleaning unit. 
It would have been within the common sense, predictability, knowledge, and skill of one of ordinary skill in the art before the effective filing date of the invention to include the cleaning unit disclosed in D3 to the sample liquid delivery device disclosed in Olympus or Hitachi to allow for cleaning and providing a plurality of vibrators to the nozzle support (fig. 4) of D1.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016-153805 A (SONY CORPORATION) in view of Olympus (D1) or Hitachi as applied above.
Sony (see paragraph [0007]) discloses a flow cytometer provided with: an installation part in which a sample container for accommodating a sample suspension is installed; a suction mechanism having a nozzle configured so as to be inserted in the sample container installed in the installation part, the suction mechanism for suctioning the sample via the nozzle; a detection part for detecting the sample suctioned by the suction mechanism; and an analysis part for analyzing a characteristic of the detected sample. Sony also discloses causing the nozzle to function as a stirring rod during stirring of the sample.
It would have been within the common sense, predictability, knowledge, and skill of one of ordinary skill in the art before the effective filing date of the invention to include an oscillator for imparting oscillation to the nozzle as taught by Olympus (D1) or Hitachi in order to enhance stirring efficiency during stirring of the sample in the invention disclosed in Sony.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Larson, Bradley James  et al.; Papen; Roeland F.; Woodward, Roger P.; Papen; Roeland F.; Zweifel, Ronald A.  et al.; Wiktor; Peter; Pelc; Richard E. et al.; and Ichikawa; Koji et al. disclose devices including vibrating devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN R. GORDON
Examiner
Art Unit 1798



/BRIAN R GORDON/             Primary Examiner, Art Unit 1798